                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

TECK L. YU, individually and as the            :            Case No. 3:19-cv-23
Administrator of the ESTATE of CHU             :
KIONG YU,                                      :            Judge Thomas M. Rose
                                               :
               Plaintiff,                      :
                                               :
v.                                             :
                                               :
MIAMI VALLEY HOSPITAL, et al.,                 :
                                               :
               Defendants.                     :


      ENTRY AND ORDER GRANTING JOINT MOTION TO REMAND (DOC. 10),
     REMANDING THIS CASE TO THE MONTGOMERY COUNTY, OHIO COURT
               OF COMMON PLEAS AND TERMINATING CASE


       This case is before the Court on the Joint Motion to Remand (Doc. 10) filed by Plaintiff

and the remaining Defendants in this case. By prior Order, the Court dismissed Plaintiff’s claims

against Defendant United States of America. (Doc. 9.) The parties assert that no federal questions

remain in this case and there is no reason for the Court to exercise supplemental jurisdiction over

Plaintiff’s state law medical negligence and wrongful death claims. The Court agrees that, in the

interest of judicial economy, convenience, fairness and comity, this case should be remanded to

the state court from which it was removed. Carnegie Mellon Univ. v. Cohill, 484 U.S. 343, 350

(1988). Accordingly, the Joint Motion to Remand (Doc. 10) is GRANTED and this case is

REMANDED to the Montgomery County, Ohio Court of Common Pleas. The Clerk shall

TERMINATE this case on the Court’s docket.

       DONE and ORDERED in Dayton, Ohio, this Wednesday, April 3, 2019.

                                                                  s/Thomas M. Rose
                                                          ________________________________
                                                                  THOMAS M. ROSE
                                                          UNITED STATES DISTRICT JUDGE
